Exhibit UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA KENNETH TRAVIS, et al., Derivatively on Behalf of WASTE CONNECTIONS, INC., Plaintiffs, vs. RONALD J. MITTELSTAEDT, et al., Defendants, – and – WASTE CONNECTIONS, INC., a Delaware corporation, Nominal Defendant. ) No. 2:06-cv-02341-JAM-GGH Consolidated Action NOTICE OF PROPOSED SETTLEMENT TO: ALL CURRENT RECORD HOLDERS AND BENEFICIAL OWNERS OF COMMON STOCK OF WASTE CONNECTIONS, INC. (“WASTE CONNECTIONS” OR THE “COMPANY”) AS OF MARCH 19, 2009 (“CURRENT WASTE CONNECTIONS SHAREHOLDERS”). PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.THIS NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL OF THE ABOVE-CAPTIONED SHAREHOLDER DERIVATIVE ACTION, AND CONTAINS IMPORTANT INFORMATION REGARDING YOUR RIGHTS.YOUR RIGHTS MAY BE AFFECTED BY THESE LEGAL PROCEEDINGS.IF THE COURT APPROVES THE SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND FROM PURSUING THE RELEASED CLAIMS. IF YOU HOLD WASTE CONNECTIONS COMMON STOCK FOR THE BENEFIT OF ANOTHER, PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER. THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS CONCERNING THE MERITS OF THIS ACTION.THE RECITATION OF THE BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT CONTAINED HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE COURT.IT IS BASED ON REPRESENTATIONS MADE TO THE COURT BY COUNSEL FOR THE PARTIES. Notice is hereby provided to you of the proposed settlement (the “Settlement”) of this shareholder derivative litigation (the “Notice”).This Notice is provided by Order of the United States District Court for the Eastern District of California, Sacramento Division (the “Federal Court”).It is not an expression of any opinion by the Federal Court.The purpose of this Notice is to notify you of the terms of the proposed Settlement, and your rights related thereto. I. WHY THE COMPANY HAS ISSUED THIS NOTICE Your rights may be affected by the settlement of the consolidated shareholder derivative action captioned Travis, et al. v. Mittelstaedt, et al., Case No. 2:06-cv-02341-JAM-GGH (the “Federal Action”).Plaintiffs Kenneth Travis, Lawrence Pierce, John Banister and Eugene Booen (“Plaintiffs”), Defendants Ronald J. Mittelstaedt, Steven F.
